Appellant was convicted in the Wells Circuit Court, sitting as a juvenile court, of contributing to the delinquency of a minor child. Judgment was rendered October 3, 1928, and the transcript on appeal filed in the office of the clerk of this court November 7, 1928.
The Attorney-General urges that this appeal should be dismissed because of the failure of appellant to give notice to the prosecuting attorney as required by statute of his intention to take an appeal, and because of his failure to file the transcript in the time specified by statute.
Section 1709 Burns 1926, Acts 1907 p. 221, § 1, provides among other things: "The party appealing shall file a transcript in the office of the clerk of the Supreme Court within thirty days 1.  from the date of the rendition of the judgment appealed from." The transcript was not filed with the clerk of this court until thirty-five days after the rendition of the judgment appealed from. This was too late.
Section 2384 Burns 1926, Acts 1905 p. 584, § 330, provides that when an appeal is taken by a defendant, written notice must 2.  be served upon the prosecuting attorney. This applies to the instant *Page 472 
case, and makes the giving of notice an essential element in taking an appeal, and such notice must be given. § 1709, supra.
Appeal dismissed.